Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/2/2019 preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“adjusting member” (i.e. a member for adjusting) in claim 5, which is disclosed on page 9, line 30 to page 10, line 7 of applicant’s specification and Figure 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claims 2 and 19 are objected to because of the following informalities: the recitation “the a cold and warm ventilation door” (emphasis added) (e.g. claim 2, lines 2-3) should appear as “the cold and warm ventilation door”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “where in the heat pump air conditioning system” (lines 3-4) renders the claim indefinite.  The recitation is an incomplete limitation, where it is unclear how the heat pump air conditioning system is being further limited.
Further regarding claim 1, the recitation “the other end” (line 12) lacks antecedent basis.
Further regarding claim 1, the recitation “and configured to control an on-off of the defrosting branch” (line 14) renders the claim indefinite.  It is unclear what claim element is configured to control an on-off of the defrosting branch.  For examination purposes it is assumed that the defrosting electromagnetic valve is configured to control an on-off of the defrosting branch.
Regarding claim 2, the recitation “a cold and warm ventilation door” (emphasis added) (lines 2-3) renders the claim indefinite.  It is unclear if the claim is implying multiple doors that regulate cold and warm air or a single door that regulates flow of warm and cold air.  For examination purposes it is assumed that there is one ventilation door that controls the flow of cold and warm air.
Further regarding claim 2, the recitation “a leeward side of the in-vehicle heat exchanger” (line 4) renders the claim indefinite.  It is unclear if the “leeward side of the in-vehicle heat exchanger (claim 2, line 4) is the same or different side as the “leeward side of the in-vehicle heat exchanger” (claim 1, lines 16-17).
Regarding claim 4, the recitation “an air supply port” (line 4) renders the claim indefinite.  It is unclear if the recitation refers to the “suction port of the compressor” (claim 1, line 7) or if the recitation implies a compressor connection with a source of air or if the recitation implies that the compressor has an additional port.  For examination purposes it is assumed that “an air supply port” refers to a “port” of the compressor.
Regarding claim 7, the recitations “a heat pump air conditioner assembly for an electric vehicle”, “a heat pump air conditioning system”, “a defrosting mode”, “an 
Further regarding claim 7, the recitation “an air inlet” (line 6) renders the claim indefinite.  It is unclear if the recitation refers to the “suction port of the compressor” (claim 1, line 7) or if the recitation implies a compressor connection with a source of air or if the recitation implies that the compressor has another inlet.  For examination purposes it is assumed that “an air supply port” refers to the “suction port of the compressor”.
Regarding claim 8, the recitations “a heat pump air conditioner assembly for an electric vehicle”, “a heat pump air conditioning system”, “a defrosting mode”, “an exhaust port”, “a compressor”, “an outside-vehicle heat exchanger”, “a defrosting electromagnetic valve”, “a Heating, make Ventilation and Air Conditioning (HVAC) box body”, “an auxiliary heater”, and “a first position” render the claim indefinite.  It is unclear if the aforementioned recitations refer to claim elements previously recited in claims 1 and 2, or additional claim elements.
Regarding claim 9, the recitations “a heat pump air conditioner assembly for an electric vehicle”, “a first in-vehicle heat exchanger”, “a second in-vehicle heat exchanger”, “a first throttling element”, and “a second throttling element” render the 
Further regarding claim 9, the terms "maximum" (lines 6 and 7) are relative terms which render the claim indefinite.  The terms "maximum" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 10, the terms "maximum" (lines 6) are relative terms which render the claim indefinite.  The terms "maximum" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, the terms “maximum” (lines 6 and 11) "minimum" (lines 7 and 10) are relative terms which render the claim indefinite.  The terms "maximum" and “minimum” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, the recitations “a heat pump air conditioning system”, “a defrosting mode”, “an exhaust port of a compressor”, “an outside-vehicle heat exchanger”, “a defrosting electromagnetic valve” “a Heating, Ventilation and Air Conditioning (HVAC) box body”, and “an auxiliary heater” render the claim indefinite.  It is unclear if the aforementioned recitations refer to claim elements previously recited in claims 1, 7, and 9, or additional claim elements.
Further regarding claim 12, the terms "minimum" (lines 4 and 5) are relative terms which render the claim indefinite.  The terms "minimum" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 13, the recitations “a heat pump air conditioning system”, “a defrosting mode”, and “an air inlet of the HVAC box body” render the claim indefinite.  It is unclear if the aforementioned recitations refer to claim elements previously recited in claims 1, 5, and 9, or additional claim elements.
Regarding claim 14, the recitations “a heat pump air conditioning system” and “a defrosting mode” render the claim indefinite.  It is unclear if the aforementioned recitations refer to claim elements previously recited in claim 1 or additional claim elements.
Regarding claim 15, the recitations “a heat pump air conditioning system”, “an air inlet of the HVAC box body”, and “a four-way valve” render the claim indefinite.  It is unclear if the aforementioned recitations refer to claim elements previously recited in claims 1 and 5 or additional claim elements.
Further regarding claim 15, the terms “maximum” (line 9) "minimum" (line 10) are relative terms which render the claim indefinite.  The terms "maximum" and “minimum” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 15, the recitation “an external cycle” (lines 9-10) renders the claim indefinite.  It is unclear if “an external cycle” (claim 15, lines 9-10) refers to “an external cycle” (claim 15, line 4) or another external cycle.
Regarding claim 18, the recitation “a heat pump air conditioner assembly for an electric vehicle” renders the claim indefinite.  It is unclear if the aforementioned recitation refers to claim elements previously recited in claim 1 or additional claim elements.
Regarding claim 19, the recitation “a cold and warm ventilation door” (emphasis added) (line 3) renders the claim indefinite.  It is unclear if the claim is implying multiple doors that regulate cold and warm air or a single door that regulates flow of warm and cold air.  For examination purposes it is assumed that there is one ventilation door that controls the flow of cold and warm air.
Further regarding claim 19, the recitation “a leeward side of the in-vehicle heat exchanger” (line 3) renders the claim indefinite.  It is unclear if the “leeward side of the in-vehicle heat exchanger (claim 19, line 3) is the same or different side as the “leeward side of the in-vehicle heat exchanger” (claim 1, lines 16-17).
Claims 3, 5, 6, 16, 17, and 20 are rejected as depending from a rejected claim.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 2016/0265819), and further in view of Yokoo et al. (US 2013/0055746), Takenaka et al. (US 2016/0116202), and Hirotsugu et al. (WO 2016/080343 A1).
Regarding claim 1, Durrani et al. discloses a heat pump air conditioner assembly for an electric vehicle, comprising a heat pump air conditioning system (1).  While Durrani et al. discloses that the heat pump air conditioner assembly is configured to condition the air of a vehicle passenger compartment (Paragraph 2), Durrani et al. does not explicitly teach or disclose a Heating, Ventilation and Air Conditioning (HVAC) box body.
Yokoo et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 1 defining a 
Durrani et al. further discloses and an auxiliary heater (13), where -in the heat pump air conditioning system- a four-way valve (4) comprises four ports (Annotated Figure 1A), a first port of the four ports connects with an exhaust port of a compressor (2) by a first pipeline (Annotated Figure 1A), a second port of the four ports connects with an outside-vehicle heat exchanger (5) by a second pipeline (Annotated Figure 1A), a third port of the four ports connects with a suction port of the compressor by a third pipeline (Annotated Figure 1A), and a fourth port of the four ports connects with an in-vehicle heat exchanger (8) by a fourth pipeline (Annotated Figure 1A), the outside-vehicle heat exchanger and the in-vehicle heat exchanger are connected in series by a fifth pipeline to form a refrigerant loop (Annotated Figure 1A).
While Durrani et al. further discloses the auxiliary heater is located at a leeward side of the in-vehicle heat exchanger Figure 1), Durrani et al. does not teach or disclose a defrosting branch.
Takenaka et al. teaches a heat pump air conditioner assembly, comprising: a four-way valve (4) comprises four ports (Annotated Figure 1), a first port of the 

Hirotsugu et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 2 defining passage 5), an in-vehicle heat exchanger (6), and an auxiliary heater (8), where the in-vehicle heat exchanger and the auxiliary heater are arranged in the HVAC box body (Figure 1), and when the heat pump air conditioning system is in a defrosting mode the HVAC box body supplies air to the vehicle and the auxiliary heater is turned on (Page 2, lines 47-56 of the attached translation: An auxiliary heater is operated during a defrosting mode under conditions of extremely low ambient temperature).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the heat pump air conditioner assembly as disclosed by Durrani et al. as modified by Takenaka et al. with a an auxiliary heater that is operated during a defrosting mode as taught by Hirotsugu et al. to improve a capability of a heat pump air conditioner assembly to heat a vehicle cabin under conditions of extremely low ambient temperature by performing a heating operation during a defrosting operation (Hirotsugu et al.: Page 2, lines 47-56 of the attached translation).



    PNG
    media_image1.png
    592
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    710
    media_image2.png
    Greyscale

Regarding claim 2, Durrani et al. discloses a heat pump air conditioner assembly as discussed above.  However, Durrani et al. does not explicitly teach or disclose a Heating, Ventilation and Air Conditioning (HVAC) box body with a ventilation door.
Yokoo et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 1 defining a passage), an in-vehicle heat exchanger (11), and an auxiliary heater (12), where the heat pump air conditioner assembly comprises a cold and warm ventilation door (16) arranged in the HVAC box body (Figure 1), where the a cold and warm ventilation door is located at a leeward side of the in-vehicle heat exchanger (Figure 1), when the cold and warm ventilation door is located at a first position all of intake air passes through the auxiliary heater (Figure 1 and Paragraph 59: The cold and warm ventilation door is configured to be in a fully-open state), when the cold and warm ventilation door is located at a second position a portion of intake air passes through the auxiliary heater (Figure 1 and Paragraphs 32 and 52: The cold and warm ventilation door is configured to be in an intermediate mixing state), and when the cold and warm ventilation door is located at a third position all of intake air does not pass through the auxiliary heater (Figure 1 and Paragraphs 44-45: The cold and warm ventilation door is configured to be in a fully-closed state).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the heat pump air conditioner assembly as disclosed by Durrani et al. with a HVAC box body having a ventilation door as taught by Yokoo et al. to improve a capability of a heat pump air conditioner assembly to condition air introduced into a vehicle passenger compartment by 
Regarding claim 3, Durrani et al. discloses a heat pump air conditioner assembly as discussed above.  However, Durrani et al. does not teach or disclose the in-vehicle heat exchanger as including first and second in-vehicle heat exchangers connected in parallel.
Takenaka et al. teaches a heat pump air conditioner assembly, comprising: a four-way valve (4) having four ports (Annotated Figure 1), a first port connected to an exhaust port of a compressor (11) by a first pipeline (Annotated Figure 1), a second port connected to at least one outside heat exchanger (13a, 13b) by a second pipeline (Annotated Figure 1), a third port connected to a suction port of the compressor by a third pipeline (Annotated Figure 1), and a fourth port connected to at least one inside heat exchanger (31a, 31b) by a fourth pipeline (Annotated Figure 1), the outside heat exchanger and the inside heat exchanger are connected in series by a fifth pipeline to form a refrigerant loop (Annotated Figure 1), where the at least one inside heat exchanger comprises a first inside heat exchanger (31a) and a second inside heat exchanger (31b) connected in parallel (Figure 1), where the first inside heat exchanger connects with the fifth pipeline by a first inflow branch (51a) and connects with the fourth pipeline by a first outflow branch (41a) (Annotated Figure 1), where the second inside heat exchanger connects with the fifth pipeline by a second inflow branch (51b) and connects with the fourth pipeline by a second outflow branch (41b) (Annotated Figure 1), where the first inflow branch is provided with a first throttling element (32a) and the second inflow branch is provided with a second 
Regarding claim 5, Durrani et al. discloses a heat pump air conditioner assembly as discussed above.  However, Durrani et al. does not explicitly teach or disclose a Heating, Ventilation and Air Conditioning (HVAC) box body with an adjusting member.
Yokoo et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 1 defining a passage), an in-vehicle heat exchanger (11), and an auxiliary heater (12), where an air inlet (7, 8) of the HVAC box body is provided with an adjusting member (9), when the adjusting member is located at a first position the air inlet of the HVAC box body is separated from an exterior of the vehicle and connects with a cab (Paragraphs 27-28: The adjusting member is configured to close 8 and open 7), when the adjusting member is located at a second position the air inlet of the HVAC box body connects with both the exterior of the vehicle and the cab (Paragraphs 27-28: The adjusting member is configured to adjust a ratio between 7 and 8), and when the adjusting member is located at a third position the air inlet of the HVAC box body connects with the exterior of the vehicle and is separated from the cab (Paragraphs 27-28: The adjusting 
Regarding claim 6, Durrani et al. discloses a heat pump air conditioner assembly as discussed above.  However, Durrani does not teach or disclose that the auxiliary heater is a Positive Temperature Coefficient (PTC) heater.
Hirotsugu et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 2 defining passage 5), an in-vehicle heat exchanger (6), and an auxiliary heater (8), where the auxiliary heater is a Positive Temperature Coefficient (PTC) heater (Page 2, lines 47-56 of the attached translation).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the auxiliary heater as disclosed by Durrani et al. with a PTC heater as taught by Hirotsugu et al. to improve a capability of a heat pump air conditioner assembly to heat a vehicle cabin under conditions of extremely low ambient temperature (Hirotsugu et al.: Page 2, lines 47-56 of the attached translation).
Regarding claim 7, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air 
Namely, and as discussed above, Takenaka et al. teaches where -when the heat pump air conditioning system is in a defrosting mode (Figure 8)- the exhaust port of the compressor connects with the outside heat exchanger (Figure 8, Annotated Figure 1, and Paragraphs 72-78), where the defrosting electromagnetic valve is turned on such that the refrigerant passes through the outside-vehicle heat exchanger and then directly flows back to the suction port of the compressor by the defrosting branch and the third pipeline (Figure 8, Annotated Figure 1, and Paragraphs 72-78: The valve is turned on in that the valve is opened to allow refrigerant to pass in the defrosting mde).
Further, and as discussed above, Hirotsugu et al. teaches where -when the heat pump air conditioning system is in a defrosting mode- the HVAC box body supplies air to the vehicle and the auxiliary heater is turned on (Page 2, lines 47-56 of the attached translation: An auxiliary heater is operated during a defrosting mode under conditions of extremely low ambient temperature).
Regarding claim 8, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 2 (See rejection of claims 1 and 2) as discussed above.
Namely, and as discussed above, Takenaka et al. teaches where -when the heat pump air conditioning system is in a defrosting mode (Figure 8)- the exhaust port of the compressor connects with the outside heat exchanger (Figure 8, Annotated Figure 
Further, and as discussed above, Hirotsugu et al. teaches where -when the heat pump air conditioning system is in a defrosting mode- the HVAC box body supplies air to the vehicle and the auxiliary heater is turned on (Page 2, lines 47-56 of the attached translation: An auxiliary heater is operated during a defrosting mode under conditions of extremely low ambient temperature).
Further, and as discussed above, Yokoo et al. teaches a cold and warm ventilation door (16) that is configured to be arranged at a first position (Figure 1 and Paragraph 59: The cold and warm ventilation door is configured to be in any of a fully-open state, an intermediate mixing state, and a fully-closed state).
Regarding claim 9, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 5 (See rejection of claim 5) as discussed above, where Durrani et al further discloses that environment temperature outside the vehicle (Paragraphs 5 and 13: An outside temperature) is compared with a preset refrigeration temperature (Paragraphs 5 and 13: A refrigerant temperature).
Note: The method step “if Toutside is greater than or equal to T1, perform an action A” (line 4) constitutes a contingent limitation that is not necessarily required to be performed.  Specifically, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be outside is not greater than or equal to T1, action A is not required to be performed.
Regarding claim 10, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 5 (See rejection of claim 5) as discussed above, where Durrani et al further discloses an environment temperature outside the vehicle (Paragraphs 5 and 13: An outside temperature) is compared with a preset heating temperature (Paragraphs 5 and 13: A passenger compartment temperature in which heating is initiated).
Note: The method step “if Toutside is less than or equal to T2, perform an action B” (line 3) constitutes a contingent limitation that is not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if Toutside is greater than T2, action B is not required to be performed.
Regarding claim 11, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air 
Note: The method steps “if Toutside is greater than T2 and less than T1 collect a temperature in the vehicle Tin and compare with a preset mode switching temperature T0”, “if Tin is greater than or equal to T0, perform an action C”, and “if Tin is less than T0 and a heat pump air conditioning system is not in a defrosting mode, perform an action D” (lines 1-8) constitute contingent limitations that are not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if Toutside is less than both T2 and T1, Tin is not required to be collected and actions C and D are not performed.
Regarding claim 12, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 9 (See rejection of claim 9) as discussed above.
Namely, and as discussed above, Takenaka et al. teaches where -when the heat pump air conditioning system is in a defrosting mode (Figure 8)- the exhaust port of the compressor connects with the outside heat exchanger (Figure 8, Annotated Figure 1, and Paragraphs 72-78), the first and second throttling elements (32a, 32b) have a setting value (Paragraphs 61 and 72-78: The first and second throttling elements 32a and 32b are closed in the defrosting mode), and the defrosting electromagnetic valve is 
Further, and as discussed above, Hirotsugu et al. teaches where -when the heat pump air conditioning system is in a defrosting mode- the HVAC box body supplies air to the vehicle and the auxiliary heater is turned on (Page 2, lines 47-56 of the attached translation: An auxiliary heater is operated during a defrosting mode under conditions of extremely low ambient temperature).
Regarding claim 13, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 9 (See rejection of claim 9) as discussed above.
Note: The method step “when Toutside is greater than or equal to T1 and a heat pump air conditioning system is in a defrosting mode, perform an action F in addition to the action A” (lines 1-3) constitutes a contingent limitation that is not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if Toutside is less than Tin and/or the heat pump air conditioning system is not in a defrosting mode, actions A and F are not performed.
Regarding claim 14, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 10 (See rejection of claim 10) as discussed above.
outside is less than or equal to T2 and a heat pump air conditioning system is in a defrosting mode, perform an action F in addition to the action B” (lines 1-3) constitutes a contingent limitation that is not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if Toutside is greater than T2 and/or the heat pump air conditioning system is not in a defrosting mode, actions B and F are not performed.
Regarding claim 15, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 10 (See rejection of claim 10) as discussed above.
Note: The method steps “when Toutside is greater than T2 and less than T1 and Tin is greater than or equal to T0, if a heat pump air conditioning system is in the defrosting mode, perform an action F in addition to the action C” and “when Toutside is greater than T2 and less than T1 and Tin is less than T0, if the heat pump air conditioning system is in the defrosting mode, perform an action H” (lines 1-6) constitute contingent limitations that are not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if the heat pump air conditioning system is not in the defrosting mode, actions F and H are not performed.
Regarding claim 16, Durrani et al. as modified by Yokoo et al., Takenaka et al., and Hirotsugu et al. discloses a control method for controlling a heat pump air conditioner assembly that is met by a heat pump air conditioner assembly for an electric vehicle according to claim 15 (See rejection of claim 15) as discussed above.
Note: The method step “when Toutside is greater than T2 and less than T1 and Tin is less than T0, if the heat pump air conditioning system is in the defrosting mode, perform an action K” (lines 1-3) constitutes a contingent limitation that is not necessarily required to be performed.  As noted above, if the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim (MPEP 2111.04).  In the instant case, if the heat pump air conditioning system is not in the defrosting mode, action K is not performed.
Regarding claim 18, Durrani et al. discloses an electric vehicle, with a heat pump air conditioner assembly for an electric vehicle (See rejection of claim 1).
Note: The preamble limitation “an electric vehicle (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 19, Durrani et al. discloses a control method as discussed above.  However, Durrani et al. does not explicitly teach or disclose a Heating, Ventilation and Air Conditioning (HVAC) box body with a ventilation door.
Yokoo et al. teaches a heat pump air conditioner assembly, comprising: a Heating, Ventilation and Air Conditioning (HVAC) box body (Figure Casing 1 defining a passage), an in-vehicle heat exchanger (11), and an auxiliary heater (12), where the heat pump air conditioner assembly comprises a cold and warm ventilation door (16) arranged in the HVAC box body (Figure 1), where the a cold and warm ventilation door is located at a leeward side of the in-vehicle heat exchanger (Figure 1), when the cold and warm ventilation door is located at a first position all of intake air passes through the auxiliary heater (Figure 1 and Paragraph 59: The cold and warm ventilation door is configured to be in a fully-open state), when the cold and warm ventilation door is located at a second position a portion of intake air passes through the auxiliary heater (Figure 1 and Paragraphs 32 and 52: The cold and warm ventilation door is configured to be in an intermediate mixing state), and when the cold and warm ventilation door is located at a third position all of intake air does not pass through the auxiliary heater (Figure 1 and Paragraphs 44-45: The cold and warm ventilation door is configured to be in a fully-closed state).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the heat pump air conditioner assembly as disclosed by Durrani et al. with a HVAC box body having a ventilation door 
Regarding claim 20, Durrani et al. discloses a control method as discussed above.  However, Durrani et al. does not teach or disclose the in-vehicle heat exchanger as including first and second in-vehicle heat exchangers connected in parallel.
Takenaka et al. teaches a heat pump air conditioner assembly, comprising: a four-way valve (4) having four ports (Annotated Figure 1), a first port connected to an exhaust port of a compressor (11) by a first pipeline (Annotated Figure 1), a second port connected to at least one outside heat exchanger (13a, 13b) by a second pipeline (Annotated Figure 1), a third port connected to a suction port of the compressor by a third pipeline (Annotated Figure 1), and a fourth port connected to at least one inside heat exchanger (31a, 31b) by a fourth pipeline (Annotated Figure 1), the outside heat exchanger and the inside heat exchanger are connected in series by a fifth pipeline to form a refrigerant loop (Annotated Figure 1), where the at least one inside heat exchanger comprises a first inside heat exchanger (31a) and a second inside heat exchanger (31b) connected in parallel (Figure 1), where the first inside heat exchanger connects with the fifth pipeline by a first inflow branch (51a) and connects with the fourth pipeline by a first outflow branch (41a) (Annotated Figure 1), where the second inside heat exchanger connects with the fifth pipeline by a second inflow branch (51b) and connects with the fourth pipeline by a second outflow branch (41b) .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Durrani et al. (US 2016/0265819), Yokoo et al. (US 2013/0055746), Takenaka et al. (US 2016/0116202), and Hirotsugu et al. (WO 2016/080343 A1), and further in view of Itoh et al. (US 2005/0178523).
Regarding claim 4, Durrani et al. discloses a heat pump air conditioner assembly as discussed above.  While Durrani et al. discloses the fifth pipeline as connected (i.e. fluidically) with the suction port of the compressor (Annotated Figure 1A), Durrani et al. does not teach or disclose a flash evaporator disposed on the fifth pipeline.
Itoh et al. teaches a heat pump air conditioner assembly, comprising: an outside heat exchanger (18) and an inside heat exchanger (31), where the outside heat exchanger and the inside heat exchanger are connected in series by a fifth pipeline (Figure 1: See line passing from 18 to 47 to 32a to 30 to 48 to 31), where the heat pump .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While the combination of Durrani, Yokoo, Takenaka, and Hirotsugu discloses a heat pump air conditioner assembly and a control method for controlling a heat pump air conditioner assembly as noted above, neither the combination of Durrani, Yokoo, Takenaka, and Hirotsugu nor the art of record teaches or discloses a method of controlling a heat pump air conditioner assembly based upon the operating parameters as recited in claim 17.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,727,393 discloses a heat pump system.
US 2015/0285567 discloses a heat pump system.
US 2005/0039959 discloses a heat pump system.
WO 2016/029092 discloses a heat pump system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON N THOMPSON/Examiner, Art Unit 3763           
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763